[Cite as Crist v. Precise Boring, Inc., 2012-Ohio-2903.]


                                        COURT OF APPEALS
                                     FAIRFIELD COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


CHAD M. CRIST, et al.                                  :      JUDGES:
                                                       :
                                                       :      Hon. W. Scott Gwin, P.J.
 Plaintiffs-Appellees/Cross-Appellants                 :      Hon. John W. Wise, J.
                                                       :      Hon. Patricia A. Delaney, J.
-vs-                                                   :
                                                       :      Case Nos. 11-CA-22
PRECISE BORING, INC., et al.                           :
                                                       :
                                                       :
Defendant-Appellants/Cross-Appellees                   :      OPINION



CHARACTER OF PROCEEDING:                                   Appeal from the Fairfield County Court of
                                                           Common Pleas, Case No. 07 CV 1100


JUDGMENT:                                                  AFFIRMED



DATE OF JUDGMENT ENTRY:                                    June 21, 2012


APPEARANCES:

For Appellants/Cross-Appellees:                               For Appellees/Cross-Appellants:

HANSEL RHEE                                                   DANIEL J. FRUTH
KATHERINE G. MANGHILLIS                                       109 N. Broad St., Suite 200
250 West St.                                                  P.O. Box 130
Columbus, OH 43215                                            Lancaster, OH 43130-0130
[Cite as Crist v. Precise Boring, Inc., 2012-Ohio-2903.]


Delaney, J.

        {¶1} Defendants-Appellants/Cross-Appellees Precise Boring, Inc., Precise

Power & Gas, LLC, and Matthew Upp and Plaintiff-Appellee/Cross-Appellant Chad M.

Crist appeal the judgment entries of the Fairfield County Court of Common Pleas

arising from the judicial dissolution of Precise Boring, Inc. and Precise Power & Gas,

LLC.

                              FACTS AND PROCEDURAL HISTORY

        {¶2} Chad Crist and Matthew Upp were coworkers in the construction industry

when they decided to work together to create a company that performs directional

underground boring. Crist and Upp first created Crist & Upp, LLC, where Crist and

Upp had 50% ownership of the limited liability company.

        {¶3} On July 1, 2002, Crist and Upp created Precise Boring, Inc. (“PBI”).

Crist and Upp were the sole directors and shareholders, each having a 50% interest in

the business.

        {¶4} Upp determined it would be beneficial for tax purposes to create a

separate business entity. On April 11, 2005, Upp and Crist formed Precise Power and

Gas, LLC (“PPG”).            Crist and Upp were the only members, each having a 50%

ownership interest. In addition to being a member, Upp was PPG’s manager.

        {¶5} PPG had no tangible assets of its own. PBI owned the directional boring

equipment. PBI paid the expenses for the operation of PBI and PPG, while PPG

generated only profit. In order to balance the expenses and profits between PBI and

PPG, the parties created an intercompany note whereby PPG periodically paid PBI for

operating expenses and overhead.
Fairfield County, Case No. 11-CA-22                                                  3


       {¶6} In 2005, the relationship between Crist and Upp began to deteriorate.

Upp became a shareholder in Treton, Inc. in September 2006. Upp and his wife were

50% shareholders with Pat Covell and his wife being the other 50% shareholders.

Treton bid on work as a general contractor and then subcontracted the boring work to

PPG. Treton employees used PBI equipment.

       {¶7} PBI and PPG had several bank accounts.              PBI and PPG both had

operating accounts with Fifth Third Bank to which Crist and Upp each had access.

PPG had a bank account with Key Bank, but only Upp had access to this account.

       {¶8} In March 2007, Crist noticed PPG’s Fifth Third account was decreasing.

Crist became concerned that PBI could not cover the expenses for both PBI and PPG.

Crist attempted to withdraw money from PPG’s account at Key Bank but found he did

not have access to the account.

       {¶9} Crist interpreted this as an act by Upp to embezzle business funds. Crist

transferred PBI’s funds to a new Fifth Third Bank account to which Upp had no

access. Upp interpreted Crist’s actions in attempting to access the Key Bank account

without his knowledge as an attempt to take company funds. Upp transferred PPG’s

Key Bank account balance to Peoples Bank, to which Crist had no access.

       {¶10} Crist and Upp knew they no longer desired to work with each other. On

May 11, 2007, Crist and Upp met with their accountants.                 The accountants

recommended April 30, 2007 as a “split date” because it was the end of the financial

quarter and worked well for tax purposes. As of April 30, 2007, PPG operated as if it

were Upp’s company and PBI operated as if it were Crist’s company. However, there

was no transfer of ownership interests or a division of jointly-held assets.
Fairfield County, Case No. 11-CA-22                                                          4


        {¶11} After May 11, 2007, Crist’s accountant recommended the spilt date for

PBI be December 31, 2007 because it would be more beneficial to PBI for tax

purposes.

        {¶12} Crist worked to wind up PBI after April 30, 2007. On May 7, 2007, Crist

created a new corporation entitled Precise Boring of Ohio, Inc. (“PBO”).               PPG

continued operations. PBO and PPG competed with each other for directional boring

work.

        {¶13} Crist filed a complaint on September 10, 2007 with the Fairfield County

Court of Common Pleas against Upp, PBI, and PPG. In the complaint, Crist requested

judicial dissolution of PBI and PPG, claimed a breach of fiduciary duties, and

monetary damages.

        {¶14} Upp answered the complaint and filed a counterclaim and third party

complaint.    The counterclaim requested judicial dissolution of PBI and PPG, an

accounting of PBI, conversion, unjust enrichment, and intentional interference with

business relations.    Upp’s third party complaint was against PBO, claiming the

corporation interfered with the business of PBI and PPG.

        {¶15} The parties tried the matter before the trial court on March 31, 2009.

The parties filed proposed findings of facts and conclusions of law after trial. During

the trial court’s consideration of the evidence and arguments, the trial court required

further argument as to the significance of the April 30, 2007 “split date.” On August

14, 2009, the trial court issued an entry requesting the parties to clarify the following:
Fairfield County, Case No. 11-CA-22                                                     5


             What authority compels the Court to follow the April 30, 2007 split

      date and value assets as of that date, when these entities still exist and

      will not be dissolved until the Court issues its final judgment?

       {¶16} The trial court ordered the parties to submit memoranda on the issue.

Both parties responded to the trial court’s order.

       {¶17} On September 22, 2009, the trial court issued a comprehensive decision

as to matters raised in the complaint, counterclaim, and third party complaint. We

address only the findings of fact and conclusions of law relevant to this appeal.

       {¶18} The trial court granted the judicial dissolution of PBI, finding the evidence

showed PBI began winding up its affairs after April 30, 2007. This permitted the trial

court to reconcile PBI’s assets and liabilities. The trial court found no such evidence

as to PPG. The trial court determined there was insufficient evidentiary support to

show April 30, 2007 was the “split date” of the corporations because the ownership

interests in PBI or PPG did not change after April 30, 2007. Crist and Upp were still

one-half owners of PBI and PPG after April 30, 2007. As such, the trial court ordered

PPG to wind up and perform an accounting before it could judicially dissolve PPG.

The trial court ordered a final accounting of the current assets and liabilities of PPG

from April 30, 2007 to September 30, 2009 by an agreed upon third party accountant.

The trial court noted in its judgment the final accounting was not an opportunity for the

parties to relitigate any issues already presented or to raise any new issues.

       {¶19} The September 22, 2009 judgment further ordered the parties to cease

all operations of PPG, except for work already in progress. Other than ordinary and

necessary business expenses, no party was permitted to disturb the assets of PPG.
Fairfield County, Case No. 11-CA-22                                                         6


The trial court prohibited the parties from making a distribution, payment, dividend

issuance, or any other transfer of business funds to itself without prior court approval.

       {¶20} Crist filed a “Multi-Branch Motion” on October 13, 2009. In his motion,

Crist argued for a nunc pro tunc entry to correct a mathematical error, a motion for

clarification, and a motion for reconsideration of the September 22, 2009 judgment.

Upp filed an opposition motion and his own motion for reconsideration of the

September 22, 2009 judgment.        The trial court held a hearing on the motions on

February 5, 2010. The focus of the hearing was the significance of April 30, 2007 to

the parties.     Crist argued it was a date established by the accountants for tax

purposes.      Upp argued Crist and Upp agreed to split ownership of PBI and PPG

effective April 30, 2007.

       {¶21} The trial court issued its decision on the motions for reconsideration on

February 9, 2010. The trial court affirmed its earlier decision that the April 30, 2007

date had no effect on the dissolution of PBI and PPG and served only as a valuation

date. The trial court found there was no evidence of an assignment of Crist’s interests

in PPG on April 30, 2007, Crist did not waive his interests in PPG, nor was Crist

estopped from denying an agreement existed as to his interest in PPG.

       {¶22} On December 15, 2009, the parties filed an agreed entry that Philip

Shannon, CPA, was to conduct the final accounting of PPG. The trial court did not

designate Shannon as a receiver. (February 9, 2010 Judgment Entry). On April 21,

2010, Crist filed a motion requesting that any documents provided by PPG to Shannon

should also be given to Crist. The trial court denied Crist’s request. Crist filed a

motion for leave to conduct post trial discovery on June 7, 2010. In his motion, he
Fairfield County, Case No. 11-CA-22                                                  7


argued by the trial court’s denial of his April 21, 2010 motion, Crist could only use

discovery to ensure Upp was complying with the September 22, 2009 judgment. It

had come to Crist’s attention that approximately $1,100,000 of PPG’s revenues and

$600,000 of PPG equipment had been moved off PPG’s books to Precision Pipeline,

LLC, an entity owned by Upp. Crist believed these transfers occurred after September

22, 2009.

      {¶23} Upp responded to the motion. On July 30, 2010, the trial court denied

the motion. The trial court found there was no procedural mechanism by which Crist

could conduct discovery at that stage of the proceedings. The trial court further found

that Crist was attempting to oversee the accounting already being conducted by the

parties’ agreed-upon accountant.

      {¶24} Shannon filed his final accounting report on February 22, 2011

(“Shannon Report”). Upp filed objections to the Shannon Report. Crist did not file

objections. On March 14, 2011, the trial court adopted the conclusions made in the

Shannon Report, with some modifications. The trial court overruled Upp’s objections

to the Shannon Report.

      {¶25} With respect to the backdated journal entries raised by Crist in his

discovery motions, the Shannon Report stated:

             When Mr. Upp and his advisors learned of the Court’s decision to

      treat PPG as owned jointly by Mr. Crist and Mr. Upp they attempted to

      adjust the books of PPG to reflect what would happen if the business

      activity had been transferred to the new company as contemplated by

      the Court’s earlier decision. PPG’s books reflected the payroll and it was
Fairfield County, Case No. 11-CA-22                                                  8


      treated as a subcontractor to the new company and was assigned part of

      the contract income for its services.   These adjustments consisted of

      approximately 386 line items. We did not attempt to evaluate each entry

      in detail but overall they appeared to carry out the purpose of moving the

      activity of PPG to the new company as contemplated by the Court’s

      earlier decision.   The timing of the transfers was later due to the

      mistaken belief that Mr. Upp had sole ownership of PPG.

      {¶26} The Shannon Report also awarded Upp a salary for operating PPG:

             Mr. Upp did not receive a salary for operating [PPG] during the

      period we analyzed and part of the withdrawals could be considered

      payment for those services. For reference, Mr. Upp and Mr. Crist each

      received a salary of $275,000 per year during 2006 which was before

      they split. If this were considered a reasonable annual compensation for

      running the Company, it would equate to approximately $657,000 for the

      period of 4/30/07 though 9/22/09.

      {¶27} The trial court also found that Mrs. Bonnie Upp should receive a salary

for her work for PPG during that time period in the amount of $42,000. In total, Mr.

and Mrs. Upp were granted salaries in the amount of $699,000.

      {¶28} On April 12, 2011, the trial court reduced the multiple findings to

judgment. Upp was awarded $182,091.75. Crist was awarded $367,247.48.

      {¶29} Upp filed his notice of appeal on April 13, 2011. Crist also filed a notice

of appeal of the trial court’s decision. We now consider Upp’s appeal and Crist’s cross

appeal.
Fairfield County, Case No. 11-CA-22                                                9


                                 UPP’S APPEAL

                            ASSIGNMENTS OF ERROR

      {¶30} Upp raises two Assignments of Error:

      {¶31} “I. BECAUSE THE TRIAL COURT APPLIED ONLY THE LAW OF

EXPRESS CONTRACTS AND NOT THE LAW OF IMPLIED CONTRACTS, THE

TRIAL COURT ERRONEOUSLY CONCLUDED THAT THE PARTIES’ AGREEMENT

TO RELINQUISH THEIR OWNERSHIP INTERESTS IN THE OTHER’S COMPANY

WAS NOT A CONTRACT. (SEE JUDGMENT ENTRY DATED SEPTEMBER 22, 2009

AT 11-12; 34-35 AND JUDGMENT ENTRY DATED FEBRUARY 9, 2010 AT 2; 5-9).

      {¶32} “II. THE TRIAL COURT ERRONEOUSLY CONCLUDED THAT UPP

CANNOT      ESTABLISH    PROMISSORY           ESTOPPEL   SUCH    THAT    CRIST    IS

ESTOPPED FROM DENYING THAT A CONTRACT EXISTED TO RELINQUISH HIS

OWNERSHIP INTEREST IN PPG IN EXCHANGE FOR UPP’S RELINQUISHMENT

OF HIS OWNERSHIP INTEREST IN PBI.                (SEE JUDGMENT ENTRY DATED

FEBRUARY 9, 2010 AT 5-9).”

                                      ANALYSIS

                                         I.

      {¶33} Upp argues in his first Assignment of Error that the trial court erred in

determining the evidence did not support the existence of a contract between Upp and

Crist to relinquish their respective ownership in PBI and PPG on April 30, 2007. Upp

contends the evidence showed an implied contract existed between the parties. We

disagree.
Fairfield County, Case No. 11-CA-22                                                      10


       {¶34} The trial court conducted a bench trial on this case. As an appellate

court, we are not fact finders; we neither weigh the evidence nor judge the credibility

of witnesses.    Our role is to determine whether there is relevant, competent, and

credible evidence upon which the fact finder could base his or her judgment. Peterson

v. Peterson, 5th Dist. No. CT2003–0049, 2004–Ohio–4714, ¶ 10, citing Cross Truck v.

Jeffries, 5th Dist. No. CA–5758, 1982 WL 2911 (Feb. 10, 1982). Questions of law are

reviewed by the court de novo. Erie Ins. Co. v. Paradise, 5th Dist. No. 2008CA00084,

2009-Ohio-4005, ¶12.

       {¶35} At trial, the parties testified as to their understanding of the April 30, 2007

“split date.” The parties’ accountants also testified to the meaning of the April 30,

2007 date. After trial, the parties submitted proposed findings of fact and conclusions

of law. As to the effect of the split, Crist stated in his proposed findings of fact and

conclusions of law, “[t]he parties stipulated that after April 30, 2007, PPG essentially

became Matthew Upp’s company.”           Upp stated, “[a]fter April 30, 2007, PPG was

operated as if it were solely Upp’s company.”

       {¶36} In further consideration of the issue, the trial court requested more

briefing from the parties as to the matter of the split date.

       {¶37} Based on the evidence presented at trial and the parties’ responses to

the trial court’s inquiry, the court held in its September 22, 2009 judgment the April 30,

2007 split date was not a contract between Upp and Crist to split their ownership

interests in PPG and PBI. The court found the parties provided so little evidence of

the detail of the split date, the court could not state the terms of the split with
Fairfield County, Case No. 11-CA-22                                                  11


definiteness and certainty, elements necessary to declare the existence of a contract.

(Sept. 22, 2009 Judgment Entry).

       {¶38} Crist and Upp filed motions for reconsideration. Upp’s motion was as to

the April 30, 2007 split date. The trial court held a hearing on February 5, 2010 solely

on what discussions Crist and Upp had regarding April 30, 2007 and the transfer of

interests in the companies. Based on the hearing and the arguments raised in Upp’s

motion for reconsideration, the trial court affirmed its earlier decision as to the

significance of April 30, 2007.

       {¶39} In his motion for reconsideration, Upp also argued there was evidence

presented to show either Crist’s assignment of his interest in PPG to Upp, Crist’s

waiver of his interest in PPG, or that Crist was barred from claiming an interest in PPG

by promissory estoppel. The trial court considered Upp’s arguments and found no

evidentiary support for assignment, waiver, or promissory estoppel.

       {¶40} On appeal, Upp argues the trial court analyzed the evidence using the

law as to express contracts. Upp states the evidence established the existence of an

implied contract between Upp and Crist.

       {¶41} Crist argues that Upp failed to raise the issue of an implied contract at

the trial court level.   We have reviewed the trial court record as to Upp’s first

Assignment of Error. During the parties’ extensive briefing and arguments and the

trial court’s thorough consideration of the same, Upp did not raise the argument at the

trial court level of an implied contract between Upp and Crist. We will not consider the

merits of Upp’s first Assignment of Error because Upp cannot raise an argument for
Fairfield County, Case No. 11-CA-22                                                   12

the first time on appeal.      Deutsche Natl. Trust Co. v. Pagani, 5th Dist. No.

09CA000013, 2009-Ohio-5665, ¶ 29.

      {¶42} Upp’s first Assignment of Error is overruled.

                                           II.

      {¶43} Upp argues in his second Assignment of Error the trial court erred when

it denied Upp’s claim for recovery under promissory estoppel. We disagree.

      {¶44} Promissory estoppel is an equitable doctrine for preventing the harm

resulting from reasonable reliance upon false representations.            GGJ, Inc. v.

Tuscarawas Cty. Bd. of Commrs., 5th Dist. No. 2005AP070047, 2006-Ohio-2527, ¶

11, citing Karnes v. Doctors Hosp., 51 Ohio St.3d 139, 142, 555 N.E.2d 280 (1990).

The party asserting promissory estoppel bears the burden of proving, by clear and

convincing evidence, all of the elements of the claim. In re Estate of Popov, 4th Dist.

No. 02CA26, 2003–Ohio–4556, ¶ 30. The elements necessary to establish a claim for

promissory estoppel are: (1) a promise clear and unambiguous in its terms; (2)

reliance by the party to whom the promise is made; (3) the reliance must be

reasonable and foreseeable; and (4) the party claiming estoppel must be injured by

the reliance. Schepflin v. Sprint-United Telephone of Ohio, 5th Dist. No. 96–CA–62–2,

1997 WL 1102026 (April 29, 1997), citing Stull v. Combustion Engineering, Inc., 72

Ohio App.3d 553, 557, 595 N.E.2d 504 (3rd Dist. 1991).

      {¶45} Upp argued at the trial court level Crist was estopped from denying a

contract existed to transfer Crist’s ownership interest in PPG to Upp. In its February 9,

2010 judgment entry, the trial court found Upp failed to meet his burden and prove by

clear and convincing evidence there was a clear and unambiguous promise between
Fairfield County, Case No. 11-CA-22                                                  13


Upp and Crist to transfer their ownership interests in PBI and PPG effective April 30,

2007.    The trial court again found the evidence failed to support an agreement

between Crist and Upp.

        {¶46} This matter was tried to the court. As the appellate court, we do not

weigh the evidence or judge the credibility of the witnesses. Our role is to determine

whether there is competent and credible evidence to support the fact finder’s

judgment. Upp argues the facts show there was a promise between Upp and Crist for

Crist to transfer his ownership interests in PPG to Upp, effective April 30, 2007. Upon

our review of the facts, we find the trial court’s determination there was no promise or

agreement between Upp and Crist to transfer ownership interests is supported by the

evidence.

        {¶47} Upp’s argument centers on the agreement of the parties as to the

significance of April 30, 2007. Crist argued at trial, in his proposed findings of facts

and conclusions of law, and at the February 5, 2010 hearing that there was a physical

separation of the businesses effective April 30, 2007. After the physical separation,

Crist began to wind up PBI and started operations as PBO.             Conversely, Upp

maintained there was a transfer of ownership interests in the businesses effective

April 30, 2007.   However, Upp’s contention is contradicted by other areas of the

record. In Upp’s answer, counterclaim, and third-party complaint, Upp requested the

judicial dissolution of PPG alleging the deadlock of Crist and Upp. At the time Upp

filed his pleading, Upp believed Crist was a member of PPG with a 50% ownership in

the company. (Upp’s Counterclaim, Oct. 15, 2007). At trial, Upp stipulated Crist and

Upp were 50/50 owners, equal shareholders, members and the only directors of both
Fairfield County, Case No. 11-CA-22                                                  14


PBI and PPG. (Upp’s Proposed Findings of Fact and Conclusions of Law, May 4,

2009). Upp operated PPG as if PPG were solely Upp’s company as of April 30, 2007,

but he still considered Crist a 50% owner of PPG as of April 30, 2007.

         {¶48} It was the duty of the fact finder to determine the meaning of April 30,

2007. The record shows the trial court thoroughly considered this issue with multiple

briefings and hearings. The trial court ultimately found Crist’s interpretation of April

30, 2007 to be more reliable.      We agree.    The trial court’s conclusion is further

supported by Smitko v. Schiano, 11th Dist. No. 1370, 1988 WL 64771 (June 17,

1988).

         {¶49} In Smitko, the shareholders agreed to cease doing business in 1985 but

the parties were unable to voluntarily dissolve the corporation. The parties sought a

judicial dissolution. The 11th District held Ohio law does not recognize the de facto

dissolution of a corporation.     There exists a voluntary dissolution and a judicial

dissolution pursuant to statute. The court recognized, however, the facts showed the

corporation still existed but was not functional, thereby preventing one of the

shareholders from being held liable for breach of fiduciary duty.

         {¶50} In this case, as of April 30, 2007 PPG was functioning as a company and

soliciting business. There was no evidence in the record Upp engaged in a winding

up of PPG as Crist had done with PBI. As such, we find there was no de facto

dissolution of PPG as of April 30, 2007.

         {¶51} The first element of promissory estoppel is a promise with clear and

unambiguous terms.       As the trial court held, we find no competent and credible

evidence of a clear and unambiguous promise between Upp and Crist to transfer
Fairfield County, Case No. 11-CA-22                                                15


ownership interests in PPG, but rather the evidence supports a finding of a physical

separation of PBI and PPG. The trial court correctly determined Upp failed to meet his

burden to prove the elements of promissory estoppel.

      {¶52} Upp’s second Assignment of Error is overruled.

                               CRIST’S CROSS-APPEAL

                            ASSIGNMENTS OF ERROR

      {¶53} Crist raises three Assignments of Error:

      {¶54} “I. IN ITS ENTRY OF MARCH 14, 2011, THE TRIAL COURT ERRED TO

THE PREJUDICE OF CROSS APPELLANT CRIST, BY ADOPTING THE REPORT

OF PHIL SHANNON, CPA, TO THE EXTENT SUCH REPORT PERMITTED

APPELLANT UPP TO TRANSFER SUBSTANTIAL ASSETS FROM PRECISE

POWER     AND    GAS,    LLC    TO    PRECISION    PIPELINE,    LLC   DURING     THE

ACCOUNTING AND WIND UP PERIOD OF THAT ENTITY FOLLOWING THE

COURT’S ISSUANCE OF ITS SEPTEMBER 22, 2009 ENTRY.

      {¶55} “II. IN ITS ENTRY OF MARCH 14, 2011, THE TRIAL COURT ERRED,

TO THE PREJUDICE OF CROSS APPELLANT CRIST, BY AWARDING APPELLANT

UPP CREDIT FOR SALARY PRORATED AT THE ANNUAL RATE OF $275,000 FOR

WORK MANAGING PRECISE POWER AND GAS FOR ANY POINT AFTER

SEPTEMBER, 2008.

      {¶56} “III. THE TRIAL COURT ERRED IN ITS ENTRIES OF APRIL 30, 2010

AND JULY 30, 2010, TO THE PREJUDICE OF CROSS APPELLANT CRIST, BY

DENYING HIM THE OPPORTUNITY TO PARTICIPATE IN THE POST TRIAL

ACCOUNTING AND WIND UP PROCEEDINGS OF PRECISE POWER AND GAS IN
Fairfield County, Case No. 11-CA-22                                                 16


ANY MEANINGFUL WAY, INCLUDING DENYING HIM THE RIGHT TO VIEW ALL

EVIDENCE PROVIDED BY APPELLANT UPP TO THE THIRD PARTY EXPERT,

PHIL SHANNON, CPA AND THE RIGHT TO PERMIT HIM TO GENERALLY

CONDUCT POST TRIAL DISCOVERY AS IT RELATED TO THE NEW EVIDENCE

BEING GENERATED FOR THE ACCOUNTING AND WIND UP OF PPG.”

                                      ANALYSIS

                                       I. and II.

      {¶57} In the September 22, 2009 judgment entry, the trial court ordered the

final accounting of PPG from April 30, 2007 to September 30, 2009. To perform the

expert analysis and render a report, the parties selected and the trial court appointed

Philip Shannon, CPA. The trial court did not designate Shannon as a receiver. The

Shannon Report was filed on February 22, 2011.

      {¶58} During the final accounting, Crist filed motions for discovery of the

information provided by Upp to Shannon. The trial court denied the motions.

      {¶59} Upp filed objections to the Shannon Report. The trial court adopted the

Shannon Report with modifications on March 14, 2011.              Relevant to Crist’s

Assignments of Error, the Shannon Report examined the transfer of funds from PPG

to Upp’s new company, Precision Pipeline, LLC.       The Shannon Report found the

journal entries were consistent with the trial court’s orders for Upp to wind down PPG

and begin his own corporation. The Shannon Report next granted Upp a salary in the

amount of $657,000 for operating PPG. The trial court awarded Mrs. Bonnie Upp a

salary in the amount of $42,000 for working for PPG, both for the period of April 30,

2007 to September 22, 2009.
Fairfield County, Case No. 11-CA-22                                                   17


       {¶60} Crist’s first and second Assignments of Error argue the trial court erred in

adopting the Shannon Report. In the first Assignment of Error, Crist states the trial

court erred in approving the transfers from PPG to Precision Pipeline, LLC. Crist’s

second Assignment of Error states that the trial court should not permit Upp and

Bonnie Upp to take a salary from PPG assets from April 30, 2007 to September 22,

2009, because Upp was also permitted to transfer PPG assets to his new corporation,

Precision Pipeline, LLC.

       {¶61} Crist argues he was denied due process of law because the trial court

would not consider his arguments as to the information the accountant was reviewing

to render the final accounting. The trial court denied Crist’s motions to conduct post-

trial discovery during the final accounting process.

       {¶62} While Crist’s Assignments of Error dispute the results of the trial court’s

adoption of the Shannon Report, the core issue in Crist’s appeal is the process used

to reach the results. He argues there was no discovery during the final accounting

process nor was there a cross-examination of the appointed accountant to question

the accountant’s determinations made in the Shannon Report. Our analysis of Crist’s

first and second Assignments of Error require an examination of the process by which

the trial court reached its March 14, 2011 judgment adopting and modifying the

Shannon Report. The examination of the process will also determine the appropriate

standard of review upon which to consider the trial court’s decision.

       {¶63} To assist our analysis, we review Henderson v. Teamor, 8th Dist. No.

72787, 1998 WL 274505 (May 28, 1998). In Henderson, the parties came to the trial

court to resolve conflicts within their joint venture. The parties entered into an agreed
Fairfield County, Case No. 11-CA-22                                                   18


order that outlined the resolution of their claims. They agreed to have an accounting

firm conduct a full accounting of the joint venture, but the accountant would not be

appointed as a receiver.    The accounting firm would apply all generally accepted

accounting principles and the final accounting would be binding upon the parties.

      {¶64} Upon the filing of the accounting report, the parties filed objections to the

report. The trial court held a hearing at which the parties were permitted to state their

objections on the record. The trial court considered the objections and rendered a

decision by accepting and adopting the accounting report in its entirety. The appellant

appealed the order, arguing the trial court erred by accepting and adopting the

accounting report. Henderson, supra.

      {¶65} In review of the trial court’s decision, the 8th District Court of Appeals

utilized a weight of the evidence standard of review to consider the trial court’s

judgment. If the judgment was supported by competent and credible evidence within

the record, the appellate court would not reverse the trial court’s judgment.

Henderson, supra

      {¶66} In Henderson, the appellant argued the trial court’s final order adopting

the accounting report in its entirety was not supported by the evidence. The appellate

court found, on the contrary, the record was sufficiently developed by the parties to

find the judgment of the trial court was supported by competent and credible evidence.

The parties filed objections to the accounting report.     The trial court reviewed the

accounting report and conducted hearings where the parties were permitted to voice

their objections to the accountant’s product on the record.
Fairfield County, Case No. 11-CA-22                                                     19

          {¶67} In the present case, like Henderson, the trial court ordered the parties to

agree to a third party accountant to conduct the final accounting of PPG.              On

December 15, 2009, the parties agreed to Philip Shannon, CPA. In its February 9,

2010 judgment entry, the trial court clarified the third party accountant was not a

receiver. The record is silent and the parties do not outline in the briefs the specificity

of the terms under which the third party accountant operated, other than reference to

an “engagement letter.” The “engagement letter” was not filed with the trial court.

          {¶68} The process utilized in Henderson is similar to that engaged in the

present case. The parties in Henderson selected a third party accountant and the

accountant reviewed the business records.           Both parties filed objections to the

accountant’s report and the trial court considered their arguments before rendering a

final decision. Henderson, supra. A trial court is only permitted to review the evidence

and arguments presented to it by the parties in order to complete its duty as fact-

finder.

          {¶69} In our case, Crist did not respond to the conclusions reached in the

Shannon Report through objections or otherwise. There is no evidence in the record

Crist requested a hearing on the Shannon Report. Crist filed motions for discovery

with the trial court alluding to Upp’s questionable accounting practices.        However,

when the Shannon Report was filed and the trial court was making its determination

whether to approve the Shannon Report, the only evidence before the trial court was

the information contained in the Report and Upp’s objections to the Shannon Report.

The March 14, 2011 judgment entry demonstrates the trial court considered the
Fairfield County, Case No. 11-CA-22                                                     20


Shannon Report, made modifications to the Report, and took into account Upp’s

objections.

       {¶70} As in Henderson, we review the trial court’s March 14, 2011 judgment

entry under a weight of the evidence standard of review.           The record before us

demonstrates there was competent and credible evidence before the trial court to

support the trial court’s decision to approve and adopt the Shannon Report.

       {¶71} Crist’s first and second Assignments of Error are overruled.

                                            III.

       {¶72} Crist argues in his third Assignment of Error the trial court erred in

denying his motions to conduct post-trial discovery during the final accounting period.

We disagree.

       {¶73} In the regulation of discovery, the trial court has discretionary power, and

its decisions will not be overturned absent an abuse of that discretion. Mauzy v. Kelly

Servs., Inc., 75 Ohio St.3d 578, 592, 664 N.E.2d 1272 (1996); State ex rel. Daggett v.

Gessaman, 34 Ohio St.2d 55, 57, 295 N.E.2d 659 (1973). Generally, an appellate

court reviews a claimed error relating to a discovery matter under an abuse-of-

discretion standard. Lightbody v. Rust, 137 Ohio App.3d 658, 663, 739 N.E.2d 840

(8th Dist.2000); Trangle v. Rojas, 150 Ohio App.3d 549, 2002-Ohio-6510 (8th Dist.)

       {¶74} Crist stated in his appellate brief that he advances the third Assignment

of Error solely in aid of his first and second Assignments of Error. As stated above,

we have overruled Crist’s first and second Assignments of Error.

       {¶75} As such, we find no abuse of discretion for the trial court’s denial of

Crist’s requests for post trial discovery. Crist’s third Assignment of Error is overruled.
Fairfield County, Case No. 11-CA-22                                             21


                                  CONCLUSION

      {¶76} Based on the foregoing, we overrule Upp’s Assignments of Error in their

totality and we likewise overrule Crist’s Assignments of Error. The judgment of the

Fairfield County Court of Common Pleas is affirmed.

By: Delaney, J.

Gwin, P.J. and

Wise, J. concur.



                                      HON. PATRICIA A. DELANEY



                                      HON. W. SCOTT GWIN



                                      HON. JOHN W. WISE


PAD:kgb
[Cite as Crist v. Precise Boring, Inc., 2012-Ohio-2903.]


             IN THE COURT OF APPEALS FOR FAIRFIELD COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT

CHAD CRIST, et al.                                     :
                                                       :
                                                       :
   Plaintiff-Appellees/Cross-Appellants                :
                                                       :
-vs-                                                   :   JUDGMENT ENTRY
                                                       :
PRECISE BORING, INC., et al.                           :
                                                       :
                                                       :   Case No. 11-CA-22
Defendant-Appellants/Cross-Appellees                   :




       For the reasons stated in our accompanying Opinion on file, the judgment of the

Fairfield County Court of Common Pleas is affirmed. Costs to be split between the

parties.




                                                   HON. PATRICIA A. DELANEY



                                                   HON. W. SCOTT GWIN



                                                   HON. JOHN W. WISE